UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: or [X] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from January 1, 2014, to June 30, 2014 Commission File Number:000-53548 GROW CONDOS,INC. (Exact name of registrant as specified in its charter) Nevada 86-0970023 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 722 W. Dutton Road Eagle Point, OR97524 (Address of principal executive offices) 541-879-0504 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, par value $0.001 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes [] No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. Yes []No [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. (1) Yes [X] No [](2) Yes [X] No [] - 1 - Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.Yes [X]No [] Indicate by check mark if disclosure of delinquent filers pursuant to item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company: Large accelerated filer[ ] Accelerated filed [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [] No [X] State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second quarter. The market value of the voting and non-voting common stock is $9,998,261, based on 20,404,614 shares held by non-affiliates.The shares were valued at $0.49 per share, that being the closing price on June 30, 2014, the last business day of the registrant’s transition period. APPLICABLE ONLY TO REGISTRANTS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Not applicable. (APPLICABLE ONLY TO CORPORATE REGISTRANTS) Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. As of October 14, 2014, the registrant had 41,568,494 shares of common stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE See Part IV, Item 15. - 2 - PART I FORWARD LOOKING STATEMENTS In this Annual Report, references to “Grow Condos,” the “Company,” “we,” “us,” “our” and words of similar import) refer to Grow Condos, Inc., a Nevada corporation, the registrant and, when appropriate, its subsidiary. Statements made in this Form 10-K which are not purely historical are forward-looking statements with respect to the goals, plan objectives, intentions, expectations, financial condition, results of operations, future performance and business of Grow Condos. Such forward-looking statements include those that are preceded by, followed by or that include the words "may", "would", "could", "should", "expects", "projects", "anticipates", "believes", "estimates", "plans", "intends", "targets" or similar expressions. Forward-looking statements involve inherent risks and uncertainties, and important factors (many of which are beyond our control) that could cause actual results to differ materially from those set forth in the forward-looking statements, including the following, in addition to those contained in this Annual Report: general economic or industry conditions nationally and/or in the communities in which we conduct business; legislation or regulatory requirements, including environmental requirements; conditions of the securities markets; competition; our ability to raise capital; changes in accounting principles, policies or guidelines; financial or political instability; acts of war or terrorism; and other economic, competitive, governmental, regulatory and technical factors affecting our operations, products, services and prices. Accordingly, results actually achieved may differ materially from expected results in these statements. Forward-looking statements speak only as of the date they are made. Grow Condos does not undertake, and specifically disclaims, any obligation to update any forward-looking statements to reflect events or circumstances occurring after the date of such statements. ITEM 1.BUSINESS Item 1.Description of Business History Grow Condos, Inc. (the “Company”) was incorporated on October 22, 1999, in the State of Nevada. From its inception, the Company was a call center that contracted out as a customer contact center for a variety of business clients throughout the United States. Over time our main business became a third party verification service.After making a sale on the telephone, a company would send the call to a Company operator to confirm the order.This process protected both the customer and the company selling services from telephone sales fraud. While continuing to operate as a call center, in 2008 we expanded our business plan to include the development of a social networking site called JabberMonkey (Jabbermonkey.com) and the development of a location based social networking application for smart phones called Fanatic Fans. JabberMonkey is a social expression site that features questions on issues and topics that are current and relevant to its members.JabberMonkey questions are on pertinent issues that in many instances evoke emotional responses from its members.Many of the questions on JabberMonkey provide the individuals voting with a voice to cause an action or affect a result. Fanatic Fans aim is to inform fans about upcoming live events in the sports and music industries by giving users the ability to interact with live events, share their experiences, and earn rewards for attending live events.Users are able to browse a calendar of upcoming events which can be segmented by region and artist.From here users can get detailed information on the event and discuss the event with other fans. In March of 2014 the Company found an opportunity to acquire WCS Enterprises, LLC which is a real estate purchaser, developer and manager of specific use industrial properties providing “Condo” style turn-key grow facilities to support cannabis growers.In June 2014, we acquired 100% of the ownership of WCS Enterprises, LLC. - 3 - Fanatic Fans In the second half of 2010 we commenced development of a location based social networking application (“App”) for smart phones called Fanatic Fans.The Fanatic Fans application was live on the Apple App Store and Android Marketplace since April 2011, however due to a lack of operating system upgrades, the applications have recently become unavailable on the App Store and Android Marketplace. Fanatic Fans informs fans about upcoming live events in the Sports and Music industries.While at an event, users can share their experiences with social networks Facebook and Twitter, and communicate with other people at the event.Users can unlock virtual awards and earn virtual points in recognition of attending events. Within their profile, users can browse and view the items they have unlocked and receive news on their favorite artists. Finally, users can redeem their virtual points for food/drinks, apparel and purchase event tickets in the application award section. Fanatic Fans rewards fans for their support of their favorite sports team, music artist or band.National and local businesses market to fans that attend the events by listing promotions (goods and services) on our application.Businesses list their promotions (i.e. After the Diamondbacks Game Come to Hanney’s Restaurant and Receive “One Free Beer” or “50% Off any Appetizer!” Redeem for 50 Points) and users can view and redeem these promotions and offers that are specific to their interests.Fanatic Fans offers contests and provides recognition to the most Fanatic Fans. Functionality Check into an event Get information on the event Communicate with other fans at the event using a messaging board Post comments, pictures and videos Post comments, pictures and videos to Facebook and Twitter Unlock virtual awards Earn virtual points and badges Look up upcoming events in your area, and entire tour schedules of your artists View all your awards and your rank among other users Redeem your points for goods Vendor/Business can list promotions for users to redeem Fanatic Fan virtual points Buy tickets to live events through a third party Fanatic Fans Website Live event content that is posted from users using Fanatic Fans is available to view on the Fanatic Fans website.Comments, pictures and videos uploaded to the Fanatic Fans app by fans using their mobile phone attending live events are instantly saved on the FanaticFans.com website.Users can watch videos, view pictures and see what people are saying about live sports or music events in real-time. As fans express and share their excitement, users can join in and make comments, upload pictures and videos before, during and after the live event and share to Facebook and Twitter. Additionally, on FanaticFans.com website users can view a complete listing of discount offers by merchants on food, drinks, merchandise and tickets.Users can check out all upcoming sports and music events in their area and other cities around the nation and review all of their live event comments, pictures and videos in their profile page. Competition Fanatic Fans is part of one of the fastest growing segments of location based social networking and as such will face intense competition from applications such as Foursquare and Gowalla.Competitors in this space are very well financed and have the advantage of having already captured consumers that may be unwilling to switch to a new application. At this time, we have no intellectual property protection and are only now preparing preliminary patent and trademark filings.It is still unknown if any of our filings will lead to actually receiving provisional patents or final patents or trademarks. Start-ups, such as SuperGlued and Flow'd, are recognizing the opportunities presented in specific market verticals related to check-in. Niche strategy is likely to be the next wave in location-based social-networking and we believe this is where the greatest opportunity for frequent sustained usage exists. - 4 - Marketing Fanatic Fans marketing will develop awareness by cultivating partnerships with Universities, utilizing traditional advertising mediums and implementing web 2.0 marketing techniques with the goal of delivering Fanatic Fans to the right people at the right place.We will utilize in-house personnel and outside agencies to make Fanatic Fans relevant to its target audience.Fanatic Fans is a global application but our marketing strategies will initially be very targeted to just several geographic locations. Fanatic Fans previously partnered with Grand Canyon University, a school with 5,000 students in Phoenix, AZ and Denver University a school with 12,000 students in Denver, CO.Fanatic Fans signed a co-marketing agreement with each school.The co-marketing agreements have expired. Fanatic Fans had engaged the Artigue Agency, a local marketing company in Phoenix, AZ, to assist with the Fanatic Fans Marketing & Public Relations campaign.Fanatic Fans utilized the Artigue Agency in certain marketing areas that provided the best value and highest impact for creating Fanatic Fans app awareness and obtaining downloads.The Company has suspended any marketing and public relations related to Fanatic Fans until it has sufficient capital to commence these activities. Revenue Model Our initial revenue model will be based on advertising.As such, we do not anticipate any revenue for some time.To be able to sell advertisements we will need to have a certain level of users.If we are not able to attract sufficient users, we will not be able to sell any advertisements. The Company also intends on generating revenue from monthly fees for businesses listing promotions inside of the application.To be able to charge businesses a monthly fee we will need to have a certain level of users on the app. If we are not able to attract sufficient users, we will not be able to charge a monthly fee. Lastly, we intend to partner with one or several ticketing companies and achieve a revenue share agreement for tickets that are sold to live events through the Fanatic Fans application.To be able to achieve a revenue share agreement we will need to have a certain level of users on the app.If we are not able to attract sufficient users, it may be unlikely that we can achieve a revenue share agreement with any ticketing company. Technology The Fanatic Fans application can be used by Apple and Android Smart Phones.The application will utilize GPS functionality built into smart phones along with existing data and Wi-Fi capabilities. Development The Company has developed both an iPhone and Android version of Fanatic Fans and the Fanatic Fans website and Fanatic Fans Facebook Application.Due to limited cash flow, the Company has ceased current development on its Fanatic Fans project, but intends to commence development if and when sufficient capital can be obtained. To gain exposure for our social networking websites, we applied in November 2013 for an office space at RocketSpace, a technology co-working space that unites tech startups in San Francisco CA.The Company was accepted by RocketSpace in November 2013. Only 5% of all companies that apply to RockeSpace get accepted. The Company has office space and pays rent for office space at RocketSpace.The Company applied for office space at RocketSpace in hopes of finding software engineers to further the development of the Fanatic Fans and JabberMonkey projects and to find others that may have an interest in our social networking projects.Brian Holmes, one of our employees working with Fanatic Fans moved to San Francisco to occupy and run the RocketSpace office.The Company pays expenses for Brian Holmes while at RocketSpace (i.e. Rent, conference/seminars fees, travel).Brian Holmes attends conferences and seminars to meet other people that could help grow Fanatic Fans and JabberMonkey. - 5 - JabberMonkey.com As stated previously, JabberMonkey is a social expression site that features questions on issues and topics that are current and relevant to its members.JabberMonkey questions are on pertinent issues that in many instances evoke an emotional response from its members.Many of the questions on JabberMonkey provide the individuals voting with a voice to cause an action or affect a result. There are many emotional issues or events that occur around the world that JabberMonkey posts questions about allowing JabberMonkey members to express themselves, participate and cause an action or outcome.One could imagine what some of these might be: ·A famous rock band might participate with JabberMonkey and allow JabberMonkey members to vote on the songs and the order the songs would be played at their next concert. ·A business wants to get individuals to provide feedback and name their next product.JabberMonkey members can vote, provide feedback about the product and name the new product. ·A famous sports athlete through a video blog asks the question “if I win the US Open Golf Tournament what charity should I donate $250,000 of the $1,000,000 prize money?”Whichever charity has the most votes, wins and that is who will get the money. a)American Red Cross b)PETA c)The Make a Wish Foundation d)Boys and Girls Club of America e)Breast Cancer Research Foundation JabberMonkey members vote and provide their comments on an issue and then see instant feedback on how others are feeling about a topic or issue and view comments made by others. JabberMonkey members express themselves by answering questions, posting their own questions, text blogging, video blogging, participating in forums, creating profiles, posting videos, photos, audio files, and rate other JabberMonkey members’ questions and content. JabberMonkey members are able to meet new people and make new friends.When answering a question or participating in a group, members can meet people with similar interests and are able to become friends on JabberMonkey.They can then communicate via messaging, chat, and video voice calling as well as sharing photos, videos and other electronic media. JabberMonkey questions range across all categories of life, and run the gamut from serious to silly.The categories and sub-categories will allow for targeted feedback. Categories range from Entertainment to Music and Business, etc.Each category contains subcategories to encompass a wide range of topics and interests. In addition to being able to conduct polls and questions, JabberMonkey offers a unique user experience by being able to offer interactive communication and high definition video.While most social networking sites offer only a static page for the user, JabberMonkey offers video communications between multiple users at once, the ability to quickly load video, and the ability to set up groups or companies into secure sites.JabberMonkey also takes advantage of other companies’ storage by allowing links to other web sites such as YouTube or Google. Competition JabberMonkey is in one of the fastest growing segments of the internet and as such will face intense competition from sites such as MySpace and Facebook.Although Grow Condos believes the JabberMonkey site offers new features, it is likely the other sites will soon be able to offer similar features.Competitors in this space are very well financed and have the advantage of having already captured consumers that may be unwilling to switch to a new site. At this time, we have no intellectual property protection and are only now preparing preliminary patent and trademark filings.It is still unknown if any of our filings will lead to actually receiving provisional patents or final patents or trademarks.Although we believe our site offers unique features, we cannot say if other companies are developing similar features to their social networking sites.Additionally, many of the features of our site could be developed by other sites with variations that could possibly get around any intellectual property protections we are able to obtain. The competition we face will make it difficult to attract customers from established sites such as Facebook and MySpace given their financial capabilities.Additionally, we believe we have only a small window to establish our site as being unique before the other social networking sites are able to come up with similar offerings.If we are unsuccessful in the short term in establishing a unique site that draws consumers, it will be difficult to compete against the other sites that we assume are working on similar interactive features.Additionally, some of these sites are backed by the largest players in the industry such as Google which can provide financial support far beyond anything we can raise at this time or in the perceived future. - 6 - Marketing Our initial marketing has been aimed at attracting consumers from focusing on affinity sites and limited advertising on college and sports talk shows.We believe initial consumers can be attracted through links on web pages at Facebook, MySpace and Twitter.However, to attract these users we first must establish JabberMonkey as a unique interactive experience that differs from the other social networking sites. This initial marketing effort will be directed at targeted groups and communities which would see the advantage of being able to communicate on their topic areas and have on-line conversations.Such groups would be gamers, sports enthusiast, school communities, clubs and political or civic organizations.To this end, we are reviewing the cost to advertise on radio, particularly sports radio, and on certain online sites.As our capital for marketing is very limited, we may have to focus initially on one advertising market or focus on slow growth and word of mouth communications depending on the final development cost of the JabberMonkey site and how much capital we were able to raise. Currently, due to a lack of sufficient capital, no marketing activities are being pursued.However, we hope to gain exposure to and opportunity for JabberMonkey through our office space at RocketSpace in San Francisco. Revenue Model Our initial revenue model is based on advertising.As such, we do not anticipate any revenue for some time.To be able to sell advertisements on our site, we will need to have a certain level of users.If we are not able to attract sufficient users, we will not be able to sell any advertisements. WCS Enterprises Our wholly-owned subsidiary, WCS Enterprises, LLC (“WCS Enterprises”) is an Oregon limited liability company which was formed on September 9, 2013 and was acquired by us in June 2014 in exchange for shares of our common stock.The acquisition of WCS Enterprises resulted in a change of control of the Company and at or shortly after the closing of such acquisition, the persons designated by WCS Enterprises became the officers and directors of the Company.As a result of our acquisition of WCS Enterprises in June 2014, we became engaged in the real estate purchaser, developer and manager of specific use industrial properties business and continue to develop and operate our social networking projects. WCS Enterprises Business Operations Through WCS Enterprises, we are a real estate purchaser, developer and manager of specific use industrial properties providing “Condo” style turn-key grow facilities to support cannabis growers in the United States cannabis industry. We intend to own, lease, sell and manage multi-tenant properties so as to reduce the risk of ownership and reduce costs to the tenants and owners. We will offer tenants the option to lease, lease to purchase or buy their condo warehouse space that is divided into comparable 1,500- 2,500 square foot condominium units.Each Condo unit will be uniquely designed and have all necessary resources as an optimum stand-alone grow facility. We believe that Cannabis farmers will pay an above market rate to lease or buy our condo grow facility. We will purchase and develop buildings that are divisible into separate units to attract multiple farmers and reduce the risk of single tenant leases. In addition to our “Condo” turn-key growing facilities we intend to provide marijuana grow consulting services and equipment and supplies as part of our turn-key offerings. We are aggressively out looking for our next property in the western area of the United States where medical cannabis has been legalized and where recreational cannabis has been or is in the process of legalization. The Company is not directly involved in the growing, distribution or sale of Cannabis. - 7 - Owned Properties We have secured real estate in Eagle Point in Jackson County, Oregon representing our sole operating location.The building is 15,000 square feet and zoned to meet the requirements for specific purpose industrial use and is divided into four 1,500 square feet condo style grow rooms which, is being leased to four tenants and one 7,500 square feet grow facility leased, for which the rent has not yet begun, to one tenant that is a related party. Sales & Leasing We develop, lease, own and provide investment sales opportunities for commercial industrial properties focused in the cannabis production arena.The company has relationships with tenants, brokers and investors across the cannabis industry to leverage successful transactions for both lease-to-own option as well as investors looking to purchase facilities with qualified tenants providing positive cash-flow backed by commercial property. Consulting We will provide cannabis businesses with turnkey cultivation and processing management services, including facility design, licensing support, and the operational management required to produce premium cannabis and related products in an efficient manner to allow the user quicker access to market and professional-managed facilities. Supplies and Equipment We intend to provide operators state-of-the art equipment and methodology to provide efficient implementation for client to realize stabilized operations faster. Financing We intend to assist tenants with financing for space build-out as well as acquisition of commercial property. Marketing Our initial marketing will be aimed at attracting customers through networking with real estate agencies, agents, commercial brokers and consulting groups that are involved in the cannabis industry.We will target specific trade shows, conferences and seminars associated with cannabis growers.As our capital for marketing is very limited we are reviewing the cost of advertising on the radio or in print or running ads on certain cannabis industry online websites. Employees We currently have two employees each of whom is an officer of the company. Our employees are not represented by unions and we consider our relationship with our employees to be good. Facilities Our office is located at 722 W. Dutton Rd, Eagle Point, Oregon 97524 and is in the building that we own.We currently pay no rent.We believe this facility will be adequate for our needs for the next twelve months. Competition The commercial real estate market is highly competitive.We believe finding properties that are zoned for the specific use of allowing cannabis growers may be limited as more competitors enter the market.Initially we will aggressively target states in the western US that legally allow for medical and recreational cannabis to be grown.We have identified several competitors that appear to have offerings similar to ours.They are Cannabis-RX, Inc. (CANA), The Cannabis Business Group, Inc. (CBGI),Zoned Properties, Inc. (ZDPY), MJ Holdings, Inc. (MJNE), Home Treasure Finders, Inc. (HMTF) and Advanced Cannabis Solutions, Inc.Cannabis-Rx, Inc. – Cannabis-Rx, Inc. focuses on acquiring and selling/leasing real estate properties for licensed marijuana growers and dispensary owners.Cannabis-Rx currently is not a fully reporting company.The Cannabis Business Group, Inc. - The Cannabis Business Group, Inc. operates as a real estate acquisition, leasing, and management company focusing on zoning issues in the United States. The Company acquires commercial property or land, and leases out the facilities for customers in the agricultural, industrial, commercial, and retail sectors. - 8 - Zoned Properties, Inc. - Zoned Properties, Inc., a real estate investment firm, focuses on acquiring free standing buildings, land parcels, and greenhouses in order to have them re-zoned to be able to carry out aeroponic agricultural grow operations. It plans to operate primarily in Arizona, Illinois, Nevada, and Colorado.MJ Holdings, Inc. – MJ Holdings, Inc. acquires and leases real estate to licensed marijuana operators, including but not limited to providing complete turnkey growing space and related facilities to licensed marijuana growers and dispensary owners.Additionally, MJ Holdings plans to explore ancillary opportunities in the regulated marijuana industry. Home Treasure Finders, Inc. – Home Treasure Finders, Inc. is engaged in a real estate lead referral business in Colorado. It focuses on buying and selling properties; and leasing its real estate properties to cannabis growers for cannabis cultivation. The company also manages 55 rental units. Home Treasure Finders, Inc. was founded in 2008 and is based in Denver, Colorado.Advanced Cannabis Solutions, Inc. – Advanced Cannabis Solutions, Inc. a development stage company, focuses on providing real estate leasing services to the regulated cannabis industry in the United States. It plans to purchase real estate assets; and lease growing space and related facilities to licensed marijuana growers and dispensary owners for their operations. The company was founded in 2013 and is headquartered in Colorado Springs, Colorado. Government Regulation Currently, there are approximately twenty states plus the District of Columbia that have laws and/or regulations that recognize in one form or another legitimate medical uses for cannabis and consumer use of cannabis in connection with medical treatment. Fifteen other states are considering legislation to similar effect. As of the date of this writing, the policy and regulations of the Federal government and its agencies is that cannabis has no medical benefit and a range of activities including cultivation and use of cannabis for personal use is prohibited on the basis of federal law and may or may not be permitted on the basis of state law. We do not produce, market, or sell cannabis.We are limiting ourselves to states where the state law allows for the production of cannabis. Beyond the state law allowing for cannabis production our construction must comply with all state and local building requirements as well as zoning requirements.We work closely with the local authorities regarding zoning and work closely with the local building inspectors to comply in every way with building regulations. Legal Proceedings We are not a party to any material legal proceedings and, to the best of our knowledge, no such legal proceedings have been threatened against us. ITEM 1A.RISK FACTORS Not required for smaller reporting companies. ITEM 1B.UNRESOLVED STAFF COMMENTS None ITEM 2:PROPERTIES We own a building at 722 W. Dutton Road, Eagle Point, OR97524 representing our sole operating location for WCS Enterprises.The building is 15,000 square feet and zoned to meet the requirements for specific purpose industrial use and is divided into four 1,500 square feet condo style grow rooms which, is being leased to four tenants and one 7,500 square feet grow facility leased, for which the rent has yet begun,to one tenant that is a related party. As of June 30, 2014, we had two mortgages on the property, both to the People’s Bank of Commerce in Medford, Oregon, secured by all of our land, buildings and improvements.The mortgages payable were comprised of the following: 1. Bank term loan, prime rate plus 1.75%, currently 5%, P&I payments of $5,946 due monthly, and a balloon payment of $802,294 due June 28, 2018; and 2. Bank term loan, prime rate plus 3.00%, currently 6.25%, P&I payments of $883 due monthly, and a balloon payment of $104,329 due October 15, 2018. We maintain our corporate offices in the building. - 9 - ITEM 3:LEGAL PROCEEDINGS The Company is not the subject of any pending legal proceedings and, to the knowledge of management, no proceedings are presently contemplated. ITEM 4:MINE SAFETY DISCLOSURES Not applicable. PART II ITEM 5:MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information Our shares of common stock are quoted by the OTC Markets Group Inc. of the Financial Industry Regulatory Authority, Inc. (“FINRA”) under the symbol “GRWC”.Set forth below are the high and low closing bid prices for our common stock for each quarter of 2012 and 2013 and for each quarter of the six month transition period ended June 30, 2014.These bid prices were obtained from OTC MarketsGroup Inc. All prices listed herein reflect inter-dealer prices, without retail mark-up, mark-down or commissions and may not represent actual transactions. Period High Low January 1, 2012 through March 31, 2012 April 1, 2012 through June 30, 2012 July 1, 2012 through September 30, 2012 October 1, 2012 through December 31, 2012 January 1, 2013 through March 31, 2013 April 1, 2013 through June 30, 2013 July 1, 2013 through September 30, 2013 October 1, 2013 through December 31, 2013 January 1, 2014 through March 31, 2014 March 31, 2014 through June 30, 2014 Holders The number of record holders of the Company’s common stock as of the date of this Report is approximately 193 not including an indeterminate number who may hold shares in “street name.” - 10 - Common Stock Dividends The Company has not declared any cash dividends with respect to its common stock and does not intend to declare dividends in the foreseeable future. There are no material restrictions limiting, or that are likely to limit, our ability to pay dividends on our common stock. Securities Authorized for Issuance Under Equity Compensation Plans The Company had adopted two Stock Option Plans, the 2001 Non-Qualified Stock Option Plan and the 2001 Incentive Stock Option Plan. During the year ended December 31, 2010 the Company increased the number of options available for grant under the 2001 Incentive Stock Option Plan by 550,000 options.Under the 2001 Non-Qualified Plan, the Company may grant options for up to 2,850,000 shares of common stock.The maximum term of the options is five years, and they vested at various times according to the Option Agreements. Under the 2001 Incentive Stock Option Plan, the Company may grant options for up to 2,000,000 shares of common stock.The maximum term of the options is five years and they vested at various times according to the Option Agreements.Both of the above mentioned plans have expired and no further options are available for grant.In July 2012 the Board of Directors adopted the 2012 Stock Option and Restricted Stock Plan and the shareholders approved it in August 2012. Under such Plan, the Company has 3,000,000 shares available for future grants.The Company has made no grants under the Plan. Recent Sales of Unregistered Securities Between April 13, 2014 and June 25, 2014, the Company sold an aggregate of 2,019,307 shares of common stock at $0.325 per share to a total of 25 persons.The securities were exempt from registration under Section 5 of the Securities Act of 1933 (the “Act”) pursuant to Rule 506 of Regulation D promulgated under the Act since all of the elements of Rule 506 were satisfied. Between May 31, 2014 and June 25, 2014, the Company issued an aggregate of 23,952 shares of common stock related to the exercise of warrants for total proceeds of $7,784 to a total of 4 persons.The exercise price of each warrant was $0.325.The securities were exempt from registration under Section 5 of the Act pursuant to section 4(2) of the Act since there was no public offering of the securities. On June 26, 2014, the Company issued an aggregate of 1,615,385 shares to officers and directors of the Company as bonuses to a total of 8 persons.The shares were valued at $0.50 per share – the trading price of the shares on June 26, 2014.The securities were exempt from registration under Section 5 of the Act pursuant to section 4(2) of the Act since there was no public offering of the securities. On June 27, 2014, the Company issued an aggregate of 1,000,000 shares for the retirement of $250,000 of related party notes payable of GCI.The shares were issued to a total of six persons and/or entities.The securities were exempt from registration under Section 5 of the Act pursuant to section 4(2) of the Act since there was no public offering of the securities. On June 30, 2014 the Company issued 497,495 shares for the settlement of $161,686 in accounts payable to two vendors.The shares were valued at $0.325 per share.The securities were exempt from registration under Section 5 of the Act pursuant to section 4(2) of the Act since there was no public offering of the securities. During the period ended June 30, 2014, the Company issued an aggregate of 858,489 shares for the conversion of $279,009 in notes payable and accrued interest related to those notes to a total of 6 persons.The conversion price of the debt and interest was $0.325 per share.The securities were exempt from registration under Section 5 of the Act pursuant to section 4(2) of the Act since there was no public offering of the securities. Use of Proceeds from Registered Securities During the six month transition period ended June 30, 2014, we did not receive any proceeds from the sale of registered securities. - 11 - ITEM 6:SELECTED FINANCIAL DATA Not required for smaller reporting companies. ITEM 7:MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION Forward-looking Statements Statements made in this Form 10-K which are not purely historical are forward-looking statements with respect to the goals, plan objectives, intentions, expectations, financial condition, results of operations, future performance and business of Grow Condos.Such forward-looking statements include those that are preceded by, followed by or that include the words "may", "would", "could", "should", "expects", "projects", "anticipates", "believes", "estimates", "plans", "intends", "targets" or similar expressions. Forward-looking statements involve inherent risks and uncertainties, and important factors (many of which are beyond our control) that could cause actual results to differ materially from those set forth in the forward-looking statements, including the following: general economic or industry conditions nationally and/or in the communities in which we conduct business; legislation or regulatory requirements, including environmental requirements; conditions of the securities markets; competition; our ability to raise capital; changes in accounting principles, policies or guidelines; financial or political instability; acts of war or terrorism; and other economic, competitive, governmental, regulatory and technical factors affecting our operations, products, services and prices. Accordingly, results actually achieved may differ materially from expected results in these statements. Forward- looking statements speak only as of the date they are made. Grow Condos does not undertake, and specifically disclaims, any obligation to update any forward-looking statements to reflect events or circumstances occurring after the date of such statements. Reverse Acquisition On June 30, 2014, the Company entered into a definitive agreement with the members of WCS Enterprises LLC (“WCS”) for the acquisition of all of the outstanding membership interests of WCS in exchange for 20,410,000 restricted shares of the Company’s common stock. The shares were issued to a total of three persons pursuant to the exemption from registration set forth in Section 4(2) of the Securities Act of 1933.In connection with the Agreement, one member of WCS gained control of the Company by virtue of his stock ownership in the Company received in the acquisition. This member acquired 18,369,000 shares of the Company’s common stock on June 30, 2014, in exchange for his ownership share of WCS. The shares received under the Agreement gave this member effective control of the Company by virtue of holding approximately 44% of the Company’s voting stock.In addition, on June 30, 2014, the Company’s CEO, President and CFO resigned and the WCS officers were appointed to fill these position by the board of directors of the Company.In total, the WCS members hold 51.67% of the post-acquisition common stock of the Company and the Company’s officers are the former officers of WCS, making the transaction a reverse acquisition. Financial Statements The consolidatedfinancial statements which are a part of this Transition Report are as of June 30, 2014, and for the period from September 9, 2013 through June 30, 2014 (the “Relevant Period”).The consolidated financial statements are those of WCS for the results of operations because of the reverse acquisition.Following is management’s discussion and analysis of those financial statements. - 12 - Results of Operations The consolidated financial statements demonstrate a loss from operations for the Relevant Period of $11,189,976.Non-cash components of the loss include $10,266,365 from theimpairment of goodwill, $900,090 from stock issued for services and $20,043 in depreciation expense totaling $11,186,498.Management does not expect the non-cash expenses to be reoccurring in the future in the same amounts. On June 30, 2014, the last day of the Transition Period covered by this report, the Company underwent the reverse acquisition as described above.The social media assets of the Company continue to not generate income at this time.Accordingly, all Company revenue from business operations for the foreseeable future will come from the business operations of WCS which is now a subsidiary of the Company. At the present time the Company, which includes WCS, has fixed monthly operating costs of approximately $10,500.The monthly, fixed operating expenses are comprised of $6,829 in monthly mortgage payments on our building, $665 for building security, $2,500 per month for the salary of our CEO and approximately $500 in utilities.Accordingly, expenses associated with maintaining the building are $8,000 per month. The Company also has variable expenses relating to the development of its business plan and the payment of professional fees.The amount and extent of the variable expenses over the next 12 months are unknown at this time. The Company has fixed monthly income from rents and option payments of approximately $5,000 per month which are paid to the Company by the tenants in our building.It is projected that when the building is fully leased and all tenants are paying monthly lease payments assuming current market rates, monthly revenue will total $8,300 which will make the building self-sustaining since current expenses total $8,000 per month. The Company is in the process of seeking additional properties to purchase after the model of our current building.However, it is the desire of management to purchase new properties outright with funds obtained by selling equity in the Company.If the Company is successful in raising working capital in this manner, it follows that new properties willeventually present the Company with positive cash flow. Liquidity and Capital Resources; Going Concern At June 30, 2014, the Company had cash on hand of approximately $155,153.This is sufficient to sustain the day to day operations of the Company for approximately 90 days.It is not likely that operating revenues will increase in the near future to a sufficient extent to cover the operating expenses of the Company.Therefore it will be necessary to obtain additional capital from the sale of equity or debt securities. Buildings the Company is seeking to purchase and retrofit for use by the Company are expecting to cost approximately $1,000,000 each after improvements.The Company hopes to acquire four such properties during the coming 12 months.To do so, the Company will need to raise $4,000,000 through the sale of equity capital which it expects to do through a private placement of its common stock.If successful, the Company projects each building will bring positive net monthly cash flow to the Company of approximately $7,000 after acquisition andcontinuing thereafter. Management believes in the future of the Company and in its ability to grow its business and to raise capital as needed until such time as the business operations of the Company become self-sustaining. In their report dated October 14, 2014, our independent registered public accounting firm included an emphasis-of-matter paragraph with respect to our financial statements for the period from date of inception (September 9, 2013) to June 30, 2014 concerning the Company’s assumption that we will continue as a going concern.Our ability to continue as a going concern is an issue raised as a result of the Company operating with an industry that is illegal under federal law, we have yet to achieve profitable operations, we have a significant accumulated deficit and are dependent on our ability to raise capital from stockholders or other sources to sustain operations and to ultimately achieve viable profitable operations. These factors raise substantial doubt about the Company's ability to continue as a going concern. Management's plans in regard to these matters are described in Note 1 in the accompanying consolidatedfinancial statements. Off-Balance Sheet Arrangements We had no off-balance sheet arrangements of any kind for the transaction period ended June 30, 2014. - 13 - ITEM 7A:QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not required for smaller reporting companies. ITEM 8:FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA - 14 - TABLE OFCONTENTS FOR FINANCIAL STATEMENTS Page Report of Independent Registered Public Accounting Firm 16 Consolidated Balance Sheet 17 Consolidated Statement of Operations 18 Statement of Changes in Stockholders' Equity 19 Consolidated Statement of Cash Flows 20 Notes to Consolidated Financial Statements 21 - 15 - Report of Independent Registered Public Accounting Firm Board of Directors and Stockholders Grow Condos, Inc. and subsidiary (f/k/a Fanatic Fans Inc. and Calibrus, Inc.) We have audited the accompanyingconsolidated balance sheet of Grow Condos, Inc. and subsidiary (f/k/a Fanatic Fans Inc. and Calibrus, Inc.) as of June 30, 2014, and the related consolidated statements of operations, changes in stockholders’ equity and cash flows for the period from date of inception (September 9, 2013) to June 30, 2014. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall presentation of the financial statements. We believe that our audit provides a reasonable basis for our opinion. In our opinion, theconsolidated financial statements referred to above present fairly, in all material respects, the financial position of Grow Condos, Inc. and subsidiary (f/k/a Fanatic Fans Inc. and Calibrus, Inc.) at June 30, 2014, and the results of its operations, changes in stockholders' equityand its cash flows for the period from date of inception (September 9, 2013) to June 30, 2014, in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1 to the consolidated financial statements, the Company operates with an industry that is illegal under federal law, has yet to achieve profitable operations, has a significant accumulated deficit and is dependent on its ability to raise capital from stockholders or other sources to sustain operations and to ultimately achieve viable profitable operations. These factors raise substantial doubt about the Company's ability to continue as a going concern. Management's plans in regard to these matters are described in Note 1. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Semple, Marchal & Cooper, LLP Certified Public Accountants Phoenix, Arizona October 14, 2014 - 16 - GROW CONDOS, INC. and Subsidiary (f/k/a Fanatic Fans Inc. and Calibrus, Inc.) CONSOLIDATED BALANCE SHEET June 30, 2014 ASSETS Current Assets Cash and cash equivalents $ Lease receivables Prepaid expenses Total Current Assets Property and equipment, net Deposits Total Assets $ LIABILITIES AND MEMBER’S EQUITY Current Liabilities Accounts payable, trade $ Accrued liabilities Mortgages payable, current portion Total Current Liabilities Mortgages payable, less current portion Customer deposits Deferred option revenue Total Liabilities Stockholder’s Equity Preferred stock, $.001 par value, 5,000,000 shares authorized, - none issued or outstanding Common stock, $.001 par value, 45,000,000 shares authorized, 41,435,709 shares issued and outstanding Additional paid-in capital Accumulated deficit ) Total Stockholder’s Equity Total Liabilities and Stockholder’s Equity $ The Accompanying Notes are an Integral Part of the Consolidated Financial Statements - 17 - GROW CONDOS, INC. and Subsidiary (f/k/a Fanatic Fans Inc. and Calibrus, Inc.) CONSOLIDATED STATEMENT OF OPERATIONS From the Date of Inception (September 9, 2013) through June 30, 2014 Rental revenues $ Total revenues Operating expenses Impairment of goodwill Loss from operations Interest expense Loss before provision for income taxes Provision for income taxes - Net loss $ Net loss per common share: Basic and diluted $ Weighted average common shares; basic and diluted The Accompanying Notes are an Integral Part of the Consolidated Financial Statements - 18 - GROW CONDOS, INC. and Subsidiary (f/k/a Fanatic Fans Inc. and Calibrus, Inc.) STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY From the Date of Inception (September 9, 2013) through June 30, 2014 Additional Total Common Stock Paid-In Accumulated Stockholders' Shares Amount Capital Deficit Equity Balance at date of inception (September 9, 2013) - $
